--------------------------------------------------------------------------------


Exhibit 10.2
 
___________________________
 
SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT
 
DATED DECEMBER __, 2016
 
BY AND AMONG
 
ADVANCED INHALATION THERAPIES LTD.
 
AND
 
THE INVESTORS PARTY HERETO
 
___________________________
 

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
Page
 
Article I. DEFINITIONS
2
1.1 Definitions
2
Article II. PURCHASE AND SALE
8
2.1 Escrow Agreement; Closing
8
2.2 Closing Deliveries.
8
Article III. REPRESENTATIONS AND WARRANTIES
9
3.1 Representations and Warranties of the Company
9
3.2 Representations and Warranties of the Investors
17
Article IV. OTHER AGREEMENTS OF THE PARTIES
20
4.1 Transfer Restrictions.
20
4.2 Use of Proceeds
22
4.3 Shareholder Rights Plan
22
4.4 Form D and Blue Sky
22
4.5 Resale Registration
23
4.6 Prohibitions on Dividends, Etc.
29
4.7 Subsequent Equity Sales
30
4.8 Satisfaction of Closing Conditions
30
4.9 Public Disclosure
30
4.10 Non-Public Information
31
4.11 Listing of Ordinary Shares; DTC
31
4.12 Registration Under Section 12; Maintenance of Reporting Status
31
4.13 Reservation of Ordinary Shares
32
Article V. CONDITIONS
32
5.1 Conditions Precedent to the Obligations of the Investors
32
5.2 Conditions Precedent to the Obligations of the Company
34
Article VI. INDEMNIFICATION
35
6.1 Indemnification.
35
6.2 Contribution
37
Article VII. MISCELLANEOUS
38
7.1 Remedies
38
7.2 Termination
38
7.3 Fees and Expenses
38
7.4 Entire Agreement; Further Assurances
38
7.5 Notices
38
7.6 Amendments; Waivers
39
7.7 Construction
39
7.8 Successors and Assigns
39

 

--------------------------------------------------------------------------------

7.9 No Third-Party Beneficiaries
40
7.10 Governing Law; Venue; Waiver of Jury Trial
40
7.11 Survival
41
7.12 Execution
41
7.13 Severability
41
7.14 Independent Nature of Investors’ Obligations and Rights
41
7.15 Replacement of Securities
42
7.16 Interpretative Matters
42


ii

--------------------------------------------------------------------------------

THIS SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of December __, 2016, is by and among Advanced Inhalation Therapies
Ltd., a company organized under the laws of the State of Israel (the “Company”),
and each investor identified on the signature pages hereto (each, an “Investor”
and collectively, the “Investors”).
 
RECITALS
 
A. The Company and each Investor are executing and delivering this Agreement in
reliance upon the exemption from registration afforded by Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506(b) of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act.
 
B. Each Investor, severally and not jointly, wishes to purchase, and the Company
wishes to sell, upon the terms and conditions stated in this Agreement, that
aggregate number of Units (each a “Unit” and the aggregate amount of Units
purchased by all Investors together, the “Purchased Units”), set forth across
from such Investor’s name on such Investor’s signature page hereto.
 
C. Each Unit comprises one ordinary share, NIS 0.01 per share, the Company
(each, an “Ordinary Share”), and one five-year warrant, in the form attached as
Exhibit B, to purchase, in each case subject to adjustment as provided therein,
one (1) Ordinary Share at an exercise price equal to $6.90 per share (the
“Warrants” and each, a “Warrant”).
 
D. The minimum aggregate purchase price for the Units offered and sold pursuant
to this Agreement shall not be less than $10,000,000 (the “Minimum Offering
Amount”) nor more than $25,000,000 (the “Maximum Offering Amount”).
 
E. Prior to Closing, the Company shall have entered into the Escrow Agreement,
pursuant to which, not later than the Business Day prior to the anticipated
Closing Date, each Investor will have deposited an amount in cash, in
immediately available funds (the “Escrow Deposit”), equal to $6.00 multiplied
times the number of such Investor’s Purchased Units, as set forth below such
Investor’s name on such Investor’s signature page to this Agreement (the “Total
Purchase Price”).
 
F. If, at the Closing, the Company shall not have issued and sold Units for the
Maximum Offering Amount, then the Company may at its election and in its sole
discretion offer and sell additional Units in one or more subsequent closings on
substantially identical terms (including, without limitation, the same purchase
price per Unit and, for the avoidance of doubt, the same Unit composition and
the same exercise price per Ordinary Share under each Warrant) to those
contained in this Agreement (all such subsequent closings, collectively, the
“Subsequent Financing”); provided, that (i) the aggregate dollar amount of Units
issued and sold in this offering at the Closing, together with all such
subsequent closings, shall not exceed the Maximum Offering Amount and (ii) the
Subsequent Financing may be effected pursuant to the issuance and sale of
Ordinary Shares alone and without the concurrent issuance and sale of Warrants,
so long as the price per Ordinary Share is not less than $6.00.
 

--------------------------------------------------------------------------------

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors,
intending to be legally bound hereby, agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1    Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:
 
“Additional Registration Statement” has the meaning set forth in Section 4.5(c).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Allowable Grace Period” has the meaning set forth in Section 4.5(d)(xi).
 
“BHCA” has the meaning set forth in Section 3.1(ii).
 
“Blue Sky Filing” has the meaning set forth in Section 6.1(a).
 
“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in The State of New York are authorized or required by law or other
governmental action to close.
 
“Claims” has the meaning set forth in Section 6.1(a).
 
“Closing” means the closing of the purchase and sale of the Purchased Units
pursuant to Section 2.1.
 
“Closing Date” means the second (2nd) Business Day following the satisfaction or
waiver (by the Persons entitled to effect such waiver) of the conditions set
forth in Sections 2.1, 2.2, 5.1 and 5.2 (other than those to be satisfied at the
Closing).
 
“Closing Form 8-K” has the meaning set forth in Section 4.9.
 
“Company” has the meaning set forth in the Preamble.
 
“Company Board” means the Company’s Board of Directors.
 
“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Ordinary Shares.
 
“Covered Person” has the meaning set forth in Section 3.1(z).
 
2

--------------------------------------------------------------------------------

“Current Public Information Failure” has the meaning set forth in Section
4.5(b).
 
“Cutback Shares” has the meaning set forth in Section 4.5(c).
 
“Disqualification Event” has the meaning set forth in Section 3.1(z).
 
“Effectiveness Deadline” has the meaning set forth in Section 4.5(a).
 
“Effectiveness Failure” has the meaning set forth in Section 4.5(b).
 
“Escrow Deposit” has the meaning set forth in the Recitals.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exempted Issuance” means: (i) Ordinary Shares issued or deemed to be issued by
the Company pursuant to any employee benefit plan which has been duly adopted
and approved by the Company Board and shareholders of the Company, pursuant to
which the Company's securities may be issued to employees, consultants,
advisors, officers and/or directors (or any individual who has accepted an offer
of employment) for services provided to the Company, provided that the number of
such shares issued or deemed to be issued in any calendar year does not exceed
5% of the number of outstanding Ordinary Shares as of the end of the immediately
preceding year; (ii) Ordinary Shares issued or deemed to be issued by the
Company upon the conversion, exchange or exercise of any right, option,
obligation or security outstanding on the date immediately prior to the date of
this Agreement and set forth in a Schedule hereto, provided that the terms of
such option, obligation or security are not amended or otherwise modified on or
after the date hereof in a manner that would reduce the exercise price thereof;
(iii) Ordinary Shares issued or deemed to be issued by the Company in the
Subsequent Financing; and (iv) Ordinary Shares issued or deemed to be issued by
the Company upon exercise of the Warrants (provided that the terms of the
Warrants are not amended or otherwise modified on or after the ate hereof in a
manner that would reduce the exercise price thereof).
 
“Federal Reserve” has the meaning set forth in Section 3.1(ii).
 
“Filing Deadline” has the meaning set forth in Section 4.5(a).
 
“Filing Failure” has the meaning set forth in Section 4.5(b).
 
“FINRA” has the meaning set forth in Section 3.2(c).
 
“GAAP” United States generally accepted accounting principles applied on a
consistent basis during the periods involved.
 
“Grace Period” has the meaning set forth in Section 4.5(d)(xi).
 
“Indebtedness” means, with respect to any Person, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
accordance with GAAP, is classified as a capital lease, and (G) all indebtedness
referred to in clauses (A) through (F) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by such Person, even though such Person which owns such assets or
property has not assumed or become liable for the payment of such indebtedness.
 
3

--------------------------------------------------------------------------------

“Indemnified Damages” has the meaning set forth in Section 6.1(a).
 
“Indemnified Party” has the meaning set forth in Section 6.1(b).
 
“Indemnified Person” has the meaning set forth in Section 6.1(a).
 
“Investor” has the meaning set forth in the Preamble.
 
“Lien” means any lien, charge, claim, security interest, pledge encumbrance,
right of first refusal, preemptive right or other restriction.
 
“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.
 
“Maintenance Failure” has the meaning set forth in Section 4.5(b).
 
“Material Adverse Effect” means any condition, circumstance, or situation that
may result in, or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of this Agreement or any of
the Transaction Documents, (ii) a material adverse effect on the results of
operations, prospects, assets, business or condition (financial or otherwise) of
the Company and the Subsidiary, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform its obligations hereunder or under
any of the Transaction Documents in any material respect on a timely basis;
provided, however, that with respect to the immediately preceding clause (ii),
none of the following shall be deemed in themselves to constitute, and none of
the following shall be taken into account in determining whether there has been,
a Material Adverse Effect: (a) any change generally affecting the economy,
financial markets or political, economic or regulatory conditions in the United
States, the State of Israel or any other geographic region in which the Company
and the Subsidiary conduct business (except, in each case, to the extent that
the Company or the Subsidiary is disproportionately adversely affected relative
to other participants in the industries in which the Company or the Subsidiary
participate), (b) general financial, credit or capital market conditions,
including interest rates or exchange rates, or any changes therein, (c)
conditions (or changes therein) in any industry or industries in which the
Company operates (including seasonal fluctuations) to the extent that such
conditions do not disproportionately have a greater adverse impact on the
Company and the Subsidiary, taken as a whole, relative to other companies
operating in such industry or industries, (d) the announcement or pendency of
this Agreement and the transactions contemplated hereby or (e) changes in
applicable law or GAAP (or, in each case, any interpretations thereof).
 
4

--------------------------------------------------------------------------------

“Material Contract” means any contract of the Company that would be required to
be filed with the SEC pursuant to Item 601(b)(10) of Regulation S-K if the
Company were required to file reports with the SEC pursuant to Sections 13 or
15(d) of the Exchange Act.
 
“Material Permits” has the meaning set forth in Section 3.1(q).
 
“Maximum Offering Amount” has the meaning set forth in the Recitals.
 
“Merger Agreement” has the meaning set forth in the definition of Qualified
Public Transaction.
 
“Minimum Offering Amount” has the meaning set forth in the Recitals.
 
“Money Laundering Laws” has the meaning set forth in Section 3.1(jj).
 
“NIS” means New Israeli Shekels.
 
“OFAC” has the meaning set forth in Section 3.1(x).
 
“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Ordinary Shares or Convertible Securities.
 
“Ordinary Shares” has the meaning set forth in the Recitals.
 
“Outside Date” has the meaning set forth in Section 7.2.
 
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof and any other legal entity.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.
 
“Public Company” has the meaning set forth in the definition of Qualified Public
Transaction.
 
“Purchased Securities” has the meaning set forth in Section 3.1(e).
 
“Purchased Units” has the meaning set forth in the Recitals.
 
5

--------------------------------------------------------------------------------

“Qualified Public Transaction” means the consummation of a transaction pursuant
to which the Company merges with or into a direct or indirect subsidiary of a
U.S. public company that (a) is incorporated in Delaware, (b) has filed all of
the periodic reports required to be filed by it under the Exchange Act (or, if
such public company is a voluntary filer, such company has filed all of the
periodic reports that would have been required to have been filed by it under
the Exchange Act if it were subject to the reporting requirements thereunder),
and (c) has no Indebtedness or other material liabilities (the “Public
Company”), pursuant to a merger agreement approved by the Company Board and the
requisite percentage of shareholders under applicable law and containing
customary representations, warranties and covenants as determined in good faith
by the Company Board (the “Merger Agreement”), and following which the Company’s
shareholders immediately prior to such transaction control not less than 99.0%
of the issued and outstanding equity securities of the Public Company,
calculated on a fully diluted basis (i.e., assuming the full conversion,
exercise  or exchange of, or subscription under, all Options and Convertible
Securities and all similar rights and securities of the Public Company),
entitled to vote generally in the election of directors.
 
“RDP Cap” has the meaning set forth in Section 4.5(b).
 
“Registrable Securities” means (i) the Shares comprising a portion of the Units,
(ii) the Warrant Shares and (iii) any shares of capital stock issued or issuable
with respect to the Shares and Warrant Shares referred to in the immediately
preceding clauses (i) and (ii) as a result of any stock split, dividend,
distribution, recapitalization, Qualified Public Transaction or similar
transaction; provided, that the Registrable Securities shall cease to be
Registrable Securities when (a) a registration statement covering such
Registrable Securities has been declared effective by the SEC and such
Registrable Securities have been disposed of pursuant to such effective
registration statement, or (b) such Registrable Securities may be sold without
restrictions or other limitations pursuant to Rule 144 (or any successor
provision) under the Securities Act (including, without limitation, volume
restrictions) and without the need for current public information required by
Rule 144(c)(1).
 
“Registration Delay Payments” has the meaning set forth in Section 4.5(b).
 
“Registration Period” has the meaning set forth in Section 4.5(d)(i).
 
“Registration Failure” has the meaning set forth in Section 4.5(b).
 
“Registration Statement” has the meaning set forth in Section 4.5(a).
 
“Regulation D” has the meaning set forth in the Recitals.
 
“Representatives” means, with respect to any Person, such Person’s directors,
managers, officers employees, investment bankers, financial advisors, attorneys,
accountants, agents and other representatives.
 
“Required Approvals” has the meaning set forth in Section 3.1(n).
 
“Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.
 
6

--------------------------------------------------------------------------------

“SEC” has the meaning set forth in the Recitals.
 
“Securities Act” has the meaning set forth in the Recitals.
 
“Shares” means Ordinary Shares.
 
“Subsequent Financing” has the meaning set forth in the Recitals.
 
“Subsidiary” means Advanced Inhalation Therapies (AIT) Inc., a Delaware
corporation.
 
“Total Purchase Price” has the meaning set forth in the Recitals.
 
“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the OTCQB, OTCQX, OTCPink or the OTCBB on which the Ordinary Shares are
listed or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, including the schedules, annexes
and exhibits attached hereto, the Warrants, the Escrow Agreement, the Merger
Agreement and each of the other agreements or instruments entered into or
executed by the parties hereto in connection with the transactions contemplated
by this Agreement (including any expense reimbursement agreement entered into by
the Company with any Investor or any of its Affiliates prior to the date of this
Agreement).
 
“Units” has the meaning set forth in the Recitals.
 
“Unrestricted Conditions” has the meaning set forth in Section 4.1(b).
 
“Violations” has the meaning set forth in Section 6.1(a).
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies:  (a) if the Ordinary Shares are then listed or quoted on a
Trading Market, the daily volume weighted average price of the Ordinary Shares
for such date (or the nearest preceding date) on the primary Trading Market on
which the Ordinary Shares are then listed or quoted as reported by Bloomberg
L.P. (based on a trading day from 9:30 a.m. (New York City time) to 4:02 p.m.
(New York City time)), (b) if the Ordinary Shares are not then listed or quoted
for trading on a Trading Market and if prices for the Ordinary Shares are then
reported in the “Pink Sheets” published by Pink OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of Ordinary Shares so reported, or (c) in all
other cases, the fair market value of an Ordinary Share as determined by an
independent appraiser selected in good faith by the Investors and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.
 
“Warrant Shares” has the meaning set forth in Section 3.1(e).
 
“Warrants” has the meaning set forth in the Recitals.
 
“Willful Registration Failure” has the meaning set forth in Section 4.5(b).
 
7

--------------------------------------------------------------------------------

ARTICLE II.
PURCHASE AND SALE
 
2.1           Escrow Agreement; Closing.
 
(a) Promptly following the date hereof, the Company shall enter into the Escrow
Agreement.  Not later than five (5) days prior to the Closing Date, the Company
shall deliver written notice of the anticipated Closing Date to each Investor
and instruct each Investor to deposit with the escrow agent under the Escrow
Agreement an amount equal to such Investor’s Total Purchase Price.  Subject to
the terms and conditions hereof, no later than the Business Day prior to the
anticipated Closing Date, such Investor shall, deposit with the escrow agent
under the Escrow Agreement an amount equal to such Investor’s Total Purchase
Price.
 
(b) Subject to the terms and conditions set forth in this Agreement, at the
Closing, the Company shall issue and sell to each Investor, and each Investor
shall, severally and not jointly, purchase from the Company, such number of
Units as set forth below such Investor’s name on such Investor’s signature page
to this Agreement, for the Total Purchase Price.  The date and time of the
Closing shall be 10:00 a.m., New York City Time, on the Closing Date.  The
Closing shall take place at the offices of Greenberg Traurig, P.A., 333 S.E. 2nd
Avenue, Suite 4400, Miami, Florida, 33131, or at such other location as the
parties determine.  Closing may take place by delivery of the items to be
delivered at Closing by facsimile or other electronic transmission.
 
2.2            Closing Deliveries.
 
(a) At the Closing, the Company shall deliver or cause to be delivered to each
Investor:
 
 (i) One or more certificates issued in the name of such Investor, evidencing
the number of Ordinary Shares equal to Investor’s Purchased Units; and
 
 (ii) a duly executed Warrant exercisable for a number of Ordinary Shares equal
to the number of such Investor’s Purchased Units.
 
(b) At the Closing, each Investor shall deliver or cause to be delivered to the
Company the following:
 
 (i) the Total Purchase Price in U.S. dollars and in immediately available
funds, by wire transfer to an account designated in writing to such Investor by
the Company for such purpose; provided, that, such payment shall be satisfied by
such Investor’s delivery of written instructions to the escrow agent, directing
that the Escrow Deposit be immediately paid to the Company in accordance with
the terms of the Escrow Agreement;
 
(ii)  a completed and executed Investor Signature Page to this Agreement;
 
8

--------------------------------------------------------------------------------

(iii) a completed Stock Certificate Questionnaire in the form attached hereto as
Exhibit A-1; and
 
(iv) a completed and executed copy of the Investor Certificate attached hereto
as Exhibit A-2.
 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors as follows:
 
(a) Subsidiary.  The Company owns, directly or indirectly, all of the capital
stock or comparable equity interests of the Subsidiary free and clear of any
Lien (other than restrictions on transfer arising under applicable securities
laws), and all issued and outstanding shares of capital stock or comparable
equity interest of the Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights.  The Company does not
own an equity or other ownership interest in any Person other than the
Subsidiary.
 
(b) Organization and Qualification.  Each of the Company and the Subsidiary is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization, as applicable, with
the requisite power and legal authority to own and use its properties and assets
and to carry on its business as currently conducted.  Neither the Company nor
the Subsidiary is in violation of any of the provisions of its certificate or
articles of incorporation, bylaws or other organizational or charter documents,
as applicable.  Each of the Company and the Subsidiary is duly qualified to do
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect and no Proceeding has been instituted seeking to revoke, limit or curtail
such power or authority or qualification.
 
(c) Authorization; Enforcement; Anti-Takeover Provisions Inapplicable.  The
Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by each of the Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery by the Company of each of the
Transaction Documents to which it is a party and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company, and no further consent or action is
required by the Company, the Company Board or its shareholders.  Each of the
Transaction Documents to which it is a party has been (or upon delivery will be)
duly executed by the Company and is, or when delivered in accordance with the
terms hereof, will constitute, the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.  The Company has taken all necessary action, if any,
in order to render inapplicable any control share acquisition, business
combination or other similar anti-takeover provision under the Company’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or the laws of the jurisdictions of incorporation, formation
or organization of the Company that is or could become applicable to Investors
as a result of the transactions contemplated by this Agreement, including the
Company’s issuance of the Purchased Securities and each Investor’s ownership of
the Purchased Securities immediately following the Closing.  The Company has not
adopted a shareholder rights plan (or “poison pill”) or similar arrangement
relating to accumulations of beneficial ownership of Ordinary Shares or a change
in control of the Company.
 
9

--------------------------------------------------------------------------------

(d) No Conflicts.  The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party, the issuance and sale of the Units
and the consummation by the Company of the transactions contemplated hereby and
thereby do not, and will not, (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, as applicable, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or the Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement (including any Material
Contract), credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or the
Subsidiary is a party or by which any property or asset of the Company or the
Subsidiary is bound, or affected, except to the extent that such conflict,
default, termination, amendment, acceleration or cancellation right would not
have or reasonably be expected to result in a Material Adverse Effect, or (iii)
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or the Subsidiary is subject or by which any property or asset of the
Company or the Subsidiary is bound or affected, except to the extent that such
violation would not have or reasonably be expected to result in a Material
Adverse Effect.
 
(e)                                The (i) Ordinary Shares comprising a portion
of the Units, (ii) the Warrants and (iii) the Ordinary Shares issuable upon
exercise of the Warrants (the "Warrant Shares" and, collectively with the
Ordinary Shares comprising a portion of the Units and the Warrants, the
"Purchased Securities") are duly authorized and, when issued and paid for in
accordance with the applicable Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens (other than
restrictions on transfer arising under applicable securities laws) and will not
be subject to preemptive or similar rights of stockholders (other than those
imposed by the Investors).  The offer, issuance and sale of the Purchased
Securities are exempt from registration under the Securities Act (in reliance on
either or both Section 4(a)(2) or Rule 506(b) of Regulation D thereunder) and
applicable state securities laws.
 
(f) Capitalization.  The aggregate number of shares or other securities and
types of all authorized, issued and outstanding classes of capital stock,
Options and other securities of the Company and of the Subsidiary (whether or
not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company or the Subsidiary, as applicable, and without
giving effect to any restrictions or limitations on conversion, exercise or
exchange thereof) are set forth on Schedule 3.1(f).  All outstanding shares of
capital stock of the Company and of the Subsidiary are duly authorized, validly
issued, fully paid and nonassessable and have been issued in compliance in all
material respects with all applicable securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase any capital stock of the Company or the
Subsidiary.  Except as set forth on Schedule 3.1(f) and as a result of the
purchase and sale of the Purchased Securities, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any Ordinary Shares or the capital stock of the Subsidiary, or
contracts, commitments, understandings or arrangements by which the Company or
the Subsidiary is bound to issue Ordinary Shares or other equity securities.
 
10

--------------------------------------------------------------------------------

(g) Absence of Litigation.  There is no Proceeding pending, or, to the Company’s
knowledge, threatened, before or by any court, public board, government agency,
self-regulatory organization or body that adversely affect or challenge the
legality, validity or enforceability of any of the Transaction Documents or
that, if determined adversely to the Company or the Subsidiary, would,
individually or in the aggregate, have or be reasonably likely to result in a
Material Adverse Effect.  Neither the Company nor the Subsidiary, nor any
director or officer thereof, is or has been the subject of any Proceeding
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty.  There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company.  The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or the Subsidiary under the Exchange Act or the Securities Act.
 
(h) Compliance.  Except as would not, individually or in the aggregate, have or
be reasonably likely to result in a Material Adverse Effect, (i)  neither the
Company nor the Subsidiary is in default under or in violation of (and no event
has occurred that has not been waived that, with notice or lapse of time or
both, would result in a default by the Company or the Subsidiary under), nor has
the Company or the Subsidiary received written notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement (including any Material Contract) or instrument
to which it is a party or by which it or any of its properties is bound (whether
or not such default or violation has been waived), (ii) neither the Company nor
the Subsidiary is in violation of any order of any court, arbitrator or
governmental body, or (iii)  neither the Company nor the Subsidiary is or has
been in violation of any statute, rule or regulation of any governmental
authority.
 
(i)  Title to Assets.  Neither the Company nor the Subsidiary owns real
property.  The Company and the Subsidiary has good and marketable title in all
personal property owned by them that is material to the business of the Company
and the Subsidiary, in each case free and clear of all Liens, except for Liens
that do not, individually or in the aggregate, have or are reasonably likely to
result in a Material Adverse Effect or which do not materially affect the value
and do not materially interfere with the use of such property by the Company. 
Any real property and facilities held under lease by the Company or the
Subsidiary is held by it under valid, subsisting and enforceable leases of which
the Company and the Subsidiary is in compliance.
 
11

--------------------------------------------------------------------------------

(j)  Intellectual Property.  The Company and the Subsidiary own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted. Except
for matters which would not be reasonably likely to have a Material Adverse
Effect, the Company and the Subsidiary do not have any knowledge of any
violation or infringement by the Company or its Subsidiary of trademark, trade
name rights, patents, patent rights, copyrights, inventions, licenses, service
names, service marks, service mark registrations, trade secret or other similar
rights of others, and there is no claim, action or Proceeding pending against,
or to the Company’s knowledge, threatened against, the Company or its
subsidiaries regarding any trademarks, trade names, patents, patent rights,
inventions, copyrights, licenses, service names, service marks, service mark
registrations, trade secrets or other violations or infringements of
intellectual property rights; and the Company and its subsidiaries are unaware
of any facts or circumstances which might give rise to any of the foregoing. 
The Company and the Subsidiary have taken reasonable security measures to
protect the secrecy, confidentiality and value of all of their intellectual
properties, except where failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(k) Insurance.  The Company and the Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and locations in which
the Company and the Subsidiary is engaged. Neither the Company nor the
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business.
 
(l)  Internal Accounting Controls. The Company and the Subsidiary maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
(m) Indebtedness. Except (x) as set forth on Schedule 3.1(m) or (y) incurred
subsequent to the date hereof in respect of the Company’s clinical trials (in an
aggregate amount not in excess of $1,000,000), neither the Company nor the
Subsidiary (i) has any outstanding Indebtedness or any liabilities that would be
required to be reflected in the Company’s financial statements pursuant to GAAP
or (ii) is in violation of any term of and is not in default under any contract,
agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect.
 
12

--------------------------------------------------------------------------------

(n)                                Neither the Company nor the Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents (including the issuance of the Units), other than (i) notice filings
required by applicable state securities laws, (ii) the filing of a Notice of
Sale of Securities on Form D with the SEC under Regulation D of the Securities
Act, and (iii) those that have been made or obtained prior to the date of this
Agreement (collectively, the "Required Approvals").
 
(o) Material Changes; Undisclosed Events, Liabilities or Developments.  Since
September 30, 2016: (i) there has been no event, occurrence or development that
has had or that would reasonably be expected to result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and not exceeding an
aggregate of $150,000, (B) liabilities not required to be reflected in the
Company’s financial statements pursuant to GAAP (none of which, individually, or
in the aggregate, are material) and (C) liabilities incurred subsequent to the
date hereof in respect of the Company’s clinical trials (in an aggregate amount
not in excess of $1,000,000), (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any Ordinary Shares or other equity
securities, Options or Convertible Securities, to any officer, director or
Affiliate, except pursuant to existing Company stock option plans and reflected
on Schedule 3.1(f).
 
(p) Labor Relations.  No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
would reasonably be expected to result in a Material Adverse Effect.  None of
the Company’s or its Subsidiary’s employees is a member of a union that relates
to such employee’s relationship with the Company or the Subsidiary, and neither
the Company nor the Subsidiary is a party to a collective bargaining agreement,
and the Company and the Subsidiary believe that their relationships with their
employees are good.
 
(q) Regulatory Permits.  The Company and the Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits would
not reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor the Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit,
nor is the Company or the Subsidiary in default under, or in violation of, any
Material Permit where such default or violation would reasonably be expected to
have a Material Adverse Effect.
 
(r)  Transactions With Affiliates and Employees.  Except as set forth on
Schedule 3.1(r), none of the officers or directors of the Company or the
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or the Subsidiary is presently a party to any transaction with the
Company or the Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for:  (i) payment of salary or consulting fees for
services rendered; (ii) reimbursement for expenses incurred on behalf of the
Company; and (iii) other employee benefits, including, without limitation, award
agreements under any incentive compensation plan of the Company.
 
13

--------------------------------------------------------------------------------

(s) Private Placement.  Assuming the accuracy of the Investors’ representations
and warranties set forth in Section 3.2 and their compliance with their
agreements contained in this Agreement, no registration under the Securities Act
is required for the offer and sale of the Purchased Securities by the Company to
the Investors pursuant to the terms of this Agreement.
 
(t)  Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Purchased Units, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
(u) Registration Rights.  Other than as set forth in this Agreement, no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company or any Subsidiary.
 
(v) No General Solicitation.  Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Units by any form of
general solicitation or general advertising.  The Company has offered, and may
offer, the Units for sale only to the Investors and other “accredited investors”
within the meaning of Rule 501 under the Securities Act.
 
(w) Foreign Corrupt Practices.  Neither the Company nor the Subsidiary, nor to
the knowledge of the Company or the Subsidiary, any agent or other person acting
on behalf of the Company or the Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees,
(iii) failed to disclose fully any contribution made by the Company or the
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is  in violation of law or (iv) violated in any material respect
any provision of Foreign Corrupt Practices Act of 1977, as amended.
 
(x) Office of Foreign Assets Control.  Neither the Company nor the Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
affiliate of the Company or the Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).
 
14

--------------------------------------------------------------------------------

(y)   U.S. Real Property Holding Corporation.  The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Purchaser’s request.
 
(z)   Disqualification Events. None of the Company or the Subsidiary, any of
their respective predecessors, any director, executive officer, other officer of
the Company or any Subsidiary participating in the offering contemplated hereby,
any beneficial owner (as that term is defined in Rule 13d-3 under the Exchange
Act) of 20% or more of the Company's outstanding voting equity securities,
calculated on the basis of voting power, any "promoter" (as that term is defined
in Rule 405 under the Securities Act) connected with the Company or any of the
Subsidiaries in any capacity at the time of the Closing, any placement agent or
dealer participating in the offering of the Purchase Securities, any of such
agents' or dealer's directors, executive officers, other officers participating
in the offering of the Purchased Securities (each, a "Covered Person" and,
together, "Covered Persons") is subject to any of the "Bad Actor"
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a "Disqualification Event"). The Company has exercised reasonable care to
determine (i) the identity of each person that is an Covered Person; and (ii)
whether any Covered Person is subject to a Disqualification Event.  The Company
has complied, to the extent applicable, with its disclosure obligations under
Rule 506(e).  The Company is not for any other reason disqualified from reliance
upon Rule 506 of Regulation D under the Securities Act for purposes of the offer
and sale of the Purchased Securities.  The Company will notify the Investors
prior to the Closing Date of the existence of any Disqualification Event with
respect to any Covered Person.
 
(aa) General Solicitation.  Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf, has engaged or will engage in any form
of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Purchased Securities hereunder.
 
(bb) No Integrated Offering.  Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of any of the Purchased
Securities under the Securities Act (except as required by this Agreement), nor
will the Company take any action or steps that would require registration of the
issuance of any of the Purchased Securities under the Securities Act (except as
required by this Agreement).
 
(cc) Disclosure; Reporting.  Taken as a whole, all written disclosure provided
by or on behalf of the Company to the Investors regarding the Company, the
Subsidiary, their respective businesses and the transactions contemplated hereby
and by the other Transaction Documents, including the Schedules to this
Agreement, are true and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.
 
(dd) Financial Advisors; Placement Agents.  The Company shall be responsible for
the payment of any placement agent’s fees or broker’s commissions relating to or
arising out of the transactions contemplated hereby.  The Company shall pay, and
hold each Investor harmless against, any liability, loss or expense (including
reasonable attorneys’ fees and out-of-pocket expenses) arising in connection
with any claim for any such payment.  The Company represents and warrants to
each Investor that, except as set forth on Schedule 3.1(dd), (a) it has not
engaged a placement agent, broker or financial advisor in connection with the
transactions contemplated hereby and (b) there are no fees, commissions or
expenses payable to any broker, finder or agent relating to or arising out of
the transactions contemplated hereby.
 
15

--------------------------------------------------------------------------------

(ee) Solvency.  Based on the consolidated financial condition of the Company as
of the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Purchased Securities hereunder: (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing Indebtedness and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid.  The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).  The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
 
(ff)   Accountants.  The Company’s accounting firm is Kost Forer Gabby &
Kasierer, a Member of EY Global.  To the knowledge and belief of the Company,
such accounting firm: (i) is a registered public accounting firm as required by
the Exchange Act and (ii) shall express its opinion with respect to the
financial statements to be included in the Company’s Annual Report for the
fiscal year ending December 31, 2016.
 
(gg) No Disagreements with Accountants and Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company.
 
(hh) Acknowledgment Regarding Investors’ Purchase of Securities.  The Company
acknowledges and agrees that each of the Investors is acting solely in the
capacity of an arm’s length purchaser with respect to the Purchased Securities
and the transactions contemplated thereby. The Company further acknowledges that
no Investor is acting as a financial advisor or fiduciary of the Company with
respect to the transactions contemplated hereby and any advice given by any
Investor or any of their respective Representatives or agents in connection with
the transactions contemplated hereby is merely incidental to such Investor’s
purchase of the Purchased Securities.  The Company further represents to each
Investor that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its Representatives.
 
16

--------------------------------------------------------------------------------

(ii) Bank Holding Company Act.  Neither the Company nor the Subsidiary nor any
of their respective Affiliates is subject to the Bank Holding Company Act of
1956, as amended (the "BHCA") and to regulation by the Board of Governors of the
Federal Reserve System (the "Federal Reserve").  Neither the Company nor the
Subsidiary or any of their respective Affiliates owns or controls, directly or
indirectly, five percent (5%) or more of the outstanding shares of any class of
voting securities or twenty-five percent or more of the total equity of a bank
or any entity that is subject to the BHCA and to regulation by the Federal
Reserve.  Neither the Company nor the Subsidiary nor any of their respective
Affiliates exercises a controlling influence over the management or policies of
a bank or any entity that is subject to the BHCA and to regulation by the
Federal Reserve.
 
(jj) Money Laundering.  The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no Proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or the Subsidiary with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.
 
3.2               Representations and Warranties of the Investors.  Each
Investor hereby, as to itself only and for no other Investor, represents and
warrants to the Company as follows:
 
(a) Organization; Authority.  Such Investor, if such Investor is not a natural
person, is an entity duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization with the requisite corporate,
limited liability company, partnership or other power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder. 
The purchase by such Investor of the Units hereunder and the consummation of the
transactions contemplated by the Transaction Documents have been duly authorized
by all necessary corporate, partnership or other action on the part of such
Investor.  This Agreement and the Transaction Documents to which such Investor
is a party or has or will execute have been (or will be prior to the Closing, as
applicable) duly executed and delivered by such Investor and constitute the
valid and binding obligations of such Investor, enforceable against it in
accordance with their terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b) No Public Sale or Distribution. Such Investor is acquiring the Units in the
ordinary course of business for its own account and not with a view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered under the Securities Act or under an exemption from
such registration and in compliance with applicable federal and state securities
laws, and such Investor does not have a present arrangement to effect any
distribution of any of the Purchased Securities to or through any person or
entity.
 
17

--------------------------------------------------------------------------------

(c) Investor Status.  Such Investor is an “accredited investor” as defined in
Rule 501(a) under the Securities Act or a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act.  Such Investor is not a
registered broker dealer registered under Section 15(a) of the Exchange Act, or
a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or an
entity engaged in the business of being a broker dealer.  Except as otherwise
disclosed in writing to the Company in such Investor’s Selling Stockholder
Questionnaire, such Investor is not affiliated with any broker dealer registered
under Section 15(a) of the Exchange Act, or a member of the FINRA or an entity
engaged in the business of being a broker dealer.
 
(d) General Solicitation.  Such Investor is not purchasing the Units as a result
of any advertisement, article, notice or other communication regarding the Units
published in any newspaper, magazine or similar media, broadcast over television
or radio, disseminated over the Internet or presented at any seminar or any
other general solicitation or general advertisement.  Neither such Investor, nor
any Person acting on behalf of such Investor, has offered or sold, and does not
presently intend to offer and sell at any future time, any Purchased Securities
by any form of general solicitation or general advertising.
 
(e) Experience of Such Investor; Risk of Loss.  Such Investor has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Units, and has so evaluated the merits and risks of such investment. 
Such Investor understands that it must bear the economic risk of its investment
in the Units indefinitely, and is able to bear such risk and is able to afford a
complete loss of such investment.  Such Investor has the ability to bear the
economic risks of its prospective investment in the Units and can afford the
complete loss of such investment.
 
(f) Access to Information.  Such Investor acknowledges that it has been
afforded:  (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
Company and the terms and conditions of the offering of the Units and the merits
and risks of investing in the Units; (ii) access to information (other than
material non-public information) about the Company and the Subsidiary and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries and access to information nor any other due diligence investigations
conducted by such Investor or its advisors, if any, or its Representatives shall
modify, amend or affect such Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.
 
(g) No Governmental Review.  Such Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Units or the fairness or
suitability of the investment in the Units nor have such authorities passed upon
or endorsed the merits of the offering of the Units.
 
18

--------------------------------------------------------------------------------

(h) No Conflicts.  The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (ii) and (iii) above, for such that
do not affect the ability of such Investor to consummate the transactions
contemplated hereby or perform its obligations hereunder.
 
(i)  No Legal, Tax or Investment Advice.  Such Investor understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Investor in connection with the purchase of the Units constitutes
legal, tax or investment advice.  Such Investor has consulted such legal, tax
and investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Units and has made its own
assessment and has satisfied itself concerning the relevant tax and other
economic considerations relevant to its investment in the Units.
 
(j)  Reliance on Exemptions.  Such Investor understands that the Units are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of U.S. federal and state securities laws and that the Company is
relying upon the truth and accuracy of, and such Investor’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Investor set forth herein and in the other Transaction Documents in order
to determine the availability of such exemptions and the eligibility of such
Investor to acquire the Units.
 
(k) Residency.  Such Investor is a resident of that jurisdiction specified below
its name on its signature page hereto.
 
(l)  Transfer or Resale.  Such Investor understands that:  (i) the Purchased
Securities have not been and are not (except as required hereunder) being
registered under the Securities Act, any U.S. state securities laws or the laws
of any foreign country or other jurisdiction, and may not be offered for sale,
sold, assigned or transferred unless in compliance with Section 4.1; (ii) any
sale of the Purchased Securities made in reliance on Rule 144 may be made only
in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Purchased Securities under circumstances in which
the seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder, unless registered under the Securities Act;
and (iii) except as set forth in Section 4.5, neither the Company nor any other
Person is under any obligation to register the Purchased Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.
 
(m) Legends.  Such Investor understands that the certificates or other
instruments representing the Purchased Securities, except as set forth below,
shall bear a restrictive legend in substantially the form set forth in
Section 4.1(b) and no other legend.
 
19

--------------------------------------------------------------------------------

ARTICLE III.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a) Each Investor covenants that the Purchased Securities acquired by such
Investor will be disposed of by such Investor only pursuant to an effective
registration statement under, and in compliance with the requirements of, the
Securities Act or pursuant to an available exemption from the registration
requirements of the Securities Act, and in compliance with applicable state
securities laws.  Subject to Section 4.1(b), in connection with any transfer of
Purchased Securities other than pursuant to an effective registration statement
or to the Company, the Company may require the transferor to provide to the
Company an opinion of counsel selected by the transferor, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration under the Securities Act.
 
(b) The Investors agree to the imprinting, until no longer required by this
Section 4.1(b), of the following legend on any certificate or other instrument
evidencing any of the Purchased Securities:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY APPLICABLE STATE
SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS. THESE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.


The Company acknowledges and agrees that an Investor may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Purchased Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act, and, if required under the terms of such arrangement,
such Investor may transfer pledged or secured Purchased Securities to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Purchased Company, and no legal opinion of legal counsel of the
pledgee, secured party or pledgor shall be required in connection therewith. 
Further, no notice shall be required of such pledge.  At the applicable
Investor’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Purchased Securities may
reasonably request in connection with a pledge of the Purchased Securities.


20

--------------------------------------------------------------------------------

(c) Certificates evidencing the Shares and Warrant Shares shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Shares or Warrant Shares pursuant to Rule 144, (iii) if such
Shares or Warrant Shares are eligible for sale under Rule 144 without volume or
manner-of-sale restrictions and the Company is in compliance with the current
public information required under Rule 144, (iv) if such Shares or Warrant
Shares are eligible for sale under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 and without volume or manner-of-sale restrictions, or (v) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission).  The Company shall cause its counsel to issue a legal opinion
to the Company’s transfer agent if required by the transfer agent to effect the
removal of the legend hereunder.  If all or any portion of a Warrant is
exercised at a time when there is an effective registration statement to cover
the resale of the Warrant Shares, or if such Shares or Warrant Shares may be
sold under Rule 144 and the Company is then in compliance with the current
public information required under Rule 144, or if the Shares or Warrant Shares
may be sold under Rule 144 without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Shares or Warrant Shares or if such legend is not otherwise required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Warrant Shares shall be issued free of all legends. The Company agrees that
at such time as such legend is no longer required under this Section 4.1(c), it
will, no later than the earlier of (i) three (3) Business Days and (ii) the
number of Business Days comprising the Standard Settlement Period (as defined
below) following the delivery by an Investor to the Company or the transfer
agent of a certificate representing Shares or Warrant Shares, as the case may
be, issued with a restrictive legend (such third Business Day, the “Legend
Removal Date”), deliver or cause to be delivered to such Investor a certificate
representing such shares that is free from all restrictive and other legends
(subject to the remainder of this Section 4.1(c)).  The Company may not make any
notation on its records or give instructions to the transfer agent that enlarge
the restrictions on transfer set forth in this Section 4.1.  Certificates for
Purchased Securities subject to legend removal hereunder shall be transmitted by
the transfer agent to the Investor by crediting the account of the Investor’s
prime broker with the Depository Trust Company System (“DTC”) through its
Deposit/Withdrawal at Custodian system as directed by such Investor.  As used
herein, “Standard Settlement Period” means the standard settlement period,
expressed in a number of Business Days, on the Company’s primary Trading Market
with respect to the Shares as in effect on the date of delivery of a certificate
representing Shares or Warrant Shares (or the date of crediting such Shares or
Warrant Shares with DTC, as applicable), as the case may be, issued without a
restrictive legend.
 
21

--------------------------------------------------------------------------------

(d) In addition to an Investor’s other available remedies, the Company shall pay
to such Investor, in cash, (i) as partial liquidated damages and not as a
penalty, for each $1,000 of Shares (based on the VWAP of the Ordinary Shares on
the date such Purchased Securities are submitted to the transfer agent)
delivered for removal of the restrictive legend and subject to Section 4.1(c),
$10 per Business Day (increasing to $20 per Business Day five (5) Business Days
after such damages have begun to accrue) for each Business Day after the Legend
Removal Date until such certificate is delivered without a legend and (ii) if
the Company fails to (a) issue and deliver (or cause to be delivered) to an
Investor by the Legend Removal Date a certificate representing the Purchased
Securities so delivered to the Company by such Investor that is free from all
restrictive and other legends and (b) if after the Legend Removal Date such
Investor purchases (in an open market transaction or otherwise) Ordinary Shares
to deliver in satisfaction of a sale by such Investor of all or any portion of
the number of Ordinary Shares, or a sale of a number of Ordinary Shares equal to
all or any portion of the number of Ordinary Shares that such Investor was
entitled to receive from the Company without any restrictive legend, then, an
amount equal to the excess of such Investor’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the Ordinary
Shares so purchased (including brokerage commissions and other out-of-pocket
expenses, if any) over the product of (A) such number of Ordinary Shares that
the Company was required to deliver to such Investor by the Legend Removal Date
multiplied by (B) the lowest closing sale price of the Ordinary Shares on any
Business Day during the period commencing on the date of the delivery by such
Investor to the Company of the applicable Ordinary Shares (as the case may be)
and ending on the date of such delivery and payment under this clause (ii).
 
(e) Each Investor, severally and not jointly with the other Investors, agrees
with the Company that such Investor will sell all Purchased Securities pursuant
to either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, and that
if Purchased Securities are sold pursuant to a Registration Statement, they will
be sold in compliance with the plan of distribution set forth therein, and
acknowledges that the removal of the restrictive legend from certificates
representing Purchased Securities as set forth in this Section 4.1 is predicated
upon the Company’s reliance upon this understanding.
 
4.2 Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Units for its Phase III program in bronchiolitis, its Phase II and III
programs in non-tuberculous mycobacterium and for working capital and general
corporate purposes, including the expenses of this offering.
 
4.3 Shareholder Rights Plan.  No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Investor is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Investor could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Purchased Securities under the
Transaction Documents.
 
4.4 Form D and Blue Sky. The Company agrees to timely file a Form D with respect
to the Purchased Securities as required under Regulation D. The Company, on or
before the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Purchased Securities for sale to the Investors at the Closing pursuant to this
Agreement under applicable securities or “blue sky” laws of the states of the
United States (or to obtain an exemption from such qualification). The Company
shall make all filings and reports relating to the offer and sale of the
Purchased Securities required under applicable securities or “blue sky” laws of
the states of the United States following the Closing Date and shall provide
copies to any Investor who so requests.
 
22

--------------------------------------------------------------------------------

4.5               Resale Registration.
 
(a) Mandatory Registration.  Following Closing, the Company shall prepare and,
as soon as reasonably practicable, but in no event later than the 45th day
following the Closing Date (the "Filing Deadline"), file with the SEC, a
registration statement on Form S-1, Form F-1 or such other form under the
Securities Act as is then available to the Company (including the prospectus,
amendments and supplements to such registration statement or prospectus,
including pre- and post-effective amendments (and any additional registration
statements filed in accordance herewith), all exhibits thereto and all material
incorporated by reference or deemed to be incorporated by reference, if any, in
such registration statement, the "Registration Statement"), providing for the
resale from time to time by the Investors of any and all Registrable
Securities.  The Company agrees to use its reasonable best efforts to cause the
Registration Statement to be declared effective by the SEC as soon as
practicable following such filing, but in no event later than the earlier of (x)
the 90th day following the date on which the Registration Statement is initially
filed with the SEC and (y) the fifth day following the date on which the Company
is notified (orally or in writing, whichever is earlier) by the SEC that the
Registration Statement will not be reviewed or will not be subject to further
review (such earlier date, the "Effectiveness Deadline").  The Company shall
promptly, and in any event within three (3) Business Days, notify the Investors
of the effectiveness of the Registration Statement.  The Company shall maintain
the effectiveness of the Registration Statement for so long as there are any
Registrable Securities outstanding, with respect to such Registrable Securities.
 
(b) Effect of Failure to Obtain Effectiveness by Effectiveness Deadline.  If
(i) the Registration Statement is not (A) filed with the SEC on or before the
Filing Deadline (a "Filing Failure") or (B) declared effective by the SEC on or
before the Effectiveness Deadline (an "Effectiveness Failure"), (ii) other than
during an Allowable Grace Period, on any day after the Registration Statement
has been declared effective by the SEC, sales of all the Registrable Securities
required to be included on the Registration Statement cannot be made pursuant to
the Registration Statement (including because of a failure to keep the
Registration Statement effective, to disclose such information as is necessary
for sales to be made pursuant to the Registration Statement or to register
sufficient Registrable Securities) (a "Maintenance Failure") or (iii) if the
Company fails to file with the SEC required reports under Section 13 or 15(d) of
the Exchange Act such that it is not in compliance with Rule 144(c)(1) and as a
result of which any of the Investors are unable to sell Registrable Securities
under Rule 144 (a "Current Public Information Failure", and each of a Filing
Failure, an Effectiveness Failure, a Maintenance Failure and a Current Public
Information Failure being referred to as a "Registration Failure"), then,
subject to the last sentence of this Section 4.5(b) (and subject to Section
4.5(c) with respect to Cutback Shares), as full relief (but not as a penalty)
for the damages to any Investor by reason of its inability to sell Registrable
Securities under the Registration Statement other than as a result of a Willful
Registration Failure (as defined below), the Company shall, (i) on or prior to
the fifth (5th) day following a Registration Failure and (ii) on or prior to the
fifth (5th) day following each monthly anniversary of such Registration Failure
and until such Registration Failure shall have been cured (prorated for any
period of less than a month), pay to each Investor holding Registrable
Securities an amount in cash equal to one and one-half percent (1.5%) of the
Total Purchase Price paid by such Investor for such Investor's Purchased Units
(such amounts, collectively, "Registration Delay Payments"); provided, that the
aggregate amount of Registration Delay Payments payable by the Company shall in
no event exceed an amount equal to nineteen and a half percent (19.5%) of the
aggregate Total Purchase Price paid by all Investors hereunder (the "RDP Cap"). 
Notwithstanding the foregoing, if there is (i) a Filing Failure or an
Effectiveness Failure resulting from the Company's failure to have complied with
clause (y) of the definition of "Effectiveness Deadline" or (ii) any
Registration Failure that shall have been due to the Company's failure to use
its reasonable best efforts to comply with its obligations under this Section
4.5 (each of the immediately preceding clauses (i) and (ii), a "Willful
Registration Failure"), then as partial relief (but not as a penalty) for the
damages to any Investor by reason of its inability to sell Registrable
Securities under the Registration Statement and without limiting each Investor's
rights to any other remedy available hereunder or otherwise at law or in equity,
the Registration Delay Payments in respect of a Willful Registration Failure
shall be an amount in cash equal to three percent (3.0%) of the Total Purchase
Price paid by such Investor for such Investor's Purchased Units, and such
Registration Delay Payments shall not be subject to the RDP Cap. For the
avoidance of doubt, no more than one Registration Delay Payment shall be payable
by the Company at any given time, notwithstanding that more than one failure
giving rise to a Registration Delay Payment shall have occurred and is
continuing (e.g., a Filing Failure and an Effectiveness Failure continuing
simultaneously); provided, that, Registration Delay Payments shall continue in
accordance with this Section 4.5(b) until all failures giving rise to such
payments are cured.
 
23

--------------------------------------------------------------------------------

(c) Rule 415 Cutback.  Notwithstanding the registration obligations set forth in
Section 4.5(a), if the SEC informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, then the
Company agrees to promptly inform each of the Investors thereof and use its
commercially reasonable efforts to file amendments to the Registration Statement
as required by the SEC, covering the maximum number of Registrable Securities
permitted to be registered by the SEC; provided, however, that prior to filing
such amendment, the Company shall be obligated to use diligent efforts to
advocate with the SEC for the registration of all of the Registrable Securities
in accordance with the SEC Guidance, including without limitation, Compliance
and Disclosure Interpretation 612.09.  Notwithstanding any other provision of
this Agreement, if the SEC or any guidance of the Staff thereof sets forth a
limitation on the number of Registrable Securities permitted to be registered on
the Registration Statement as a secondary offering (and notwithstanding that the
Company used diligent efforts to advocate with the SEC for the registration of
all or a greater portion of Registrable Securities), unless otherwise directed
in writing by an Investor as to its Registrable Securities, the number of
Registrable Securities to be registered on such Registration Statement will be
reduced as follows (the number of Registrable Securities not registered, the
"Cutback Shares"):
 
(i)  First, the Company shall reduce or eliminate any securities to be included
other than Registrable Securities;
 
(ii) Second, the Company shall reduce Registrable Securities represented by
Warrant Shares (applied, in the case that some Warrant Shares may be registered,
to the Investors on a pro rata basis based on the total number of unregistered
Warrant Shares held by such Investors); and
24

--------------------------------------------------------------------------------

 
(iii) Third, the Company shall reduce Registrable Securities represented by
Ordinary Shares (applied to the Investors on a pro rata basis based on the total
number of unregistered Ordinary Shares held by such Investors).
 
In the event of a cutback hereunder, the Company shall give each Investor at
least five (5) Business Days prior written notice along with the calculations as
to such Investor’s allotment.  In the event the Company amends the Registration
Statement in accordance with the foregoing, the Company will use its reasonable
best efforts to file with the Commission, as promptly as allowed by the SEC or
guidance of the Staff thereof provided to the Company or to registrants of
securities in general, one or more registration statements on Form S-1, Form F-1
or such other form available to register for resale those Registrable Securities
that were not registered for resale on the Initial Registration Statement, as
amended (any such other registration statements, an “Additional Registration
Statement”).  As full relief (but not as a penalty) for the damages to any
Investor by reason of its inability to sell Cutback Shares under the
Registration Statement, the Company shall, (i) on or prior to the fifth (5th)
day following the date on which the Registration Statement shall be declared
effective by the SEC (and which Registration Statement does not include the
Cutback Shares) and (ii) on or prior to the fifth (5th) day following each
monthly anniversary of such effectiveness (prorated for any period of less than
a month) and until the earliest to occur of (x) the date on which the Cutback
Shares are included in either the effective Registration Statement, as may be
amended or any effective Additional Registration Statement and (y) the date on
which such Cutback Shares may be sold without restrictions or other limitations
pursuant to Rule 144 (or any successor provision) under the Securities Act
(including, without limitation, volume restrictions) and without the need for
current public information required by Rule 144(c)(1), pay to each Investor
holding Cutback Shares an amount in cash equal to one percent (1.0%) of the
product of (A) $6.00 (subject to proportionate adjustment for any stock splits,
stock dividends, stock combinations, recapitalizations and similar events
occurring after the date hereof) and (B) the number of such Cutback Shares.
 
(d) Related Obligations.  The Company shall use its reasonable best efforts to
effect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof, and, pursuant thereto, the Company shall
have the following obligations:
 
(i)  The Company shall promptly prepare and file with the SEC the Registration
Statement with respect to all the Registrable Securities (but in no event later
than the applicable Filing Deadline) and use its reasonable best efforts to
cause the Registration Statement to become effective as soon as practicable
after such filing (but in no event later than the Effectiveness Deadline). 
Subject to Allowable Grace Periods, the Company shall keep the Registration
Statement effective (and the prospectus contained therein available for use)
pursuant to Rule 415 for resales by the Investors of all of the Registrable
Securities on a delayed or continuous basis at then-prevailing market prices
(and not fixed prices) at all times for so long as there remain outstanding any
Registrable Securities (the “Registration Period”).  Notwithstanding anything to
the contrary contained in this Agreement, the Company shall ensure that, when
filed and at all times while effective, the Registration Statement (1) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein (in
the case of prospectuses, in the light of the circumstances in which they were
made) not misleading and (2) will disclose (whether directly or through
incorporation by reference to other SEC filings to the extent permitted) all
material information regarding the Company and its securities.  The Company
shall submit to the SEC, within five (5) days after the Staff of the SEC advises
the Company (orally or in writing, whichever is earlier) that the Staff either
will not review the Registration Statement or has no further comments on the
Registration Statement (as the case may be), a request for acceleration of
effectiveness of the Registration Statement to a time and date not later than
forty-eight (48) hours after the submission of such request.
 
25

--------------------------------------------------------------------------------

(ii)  Subject to Section 4.5(d)(xi), the Company shall prepare and file with the
SEC such amendments (including, without limitation, post-effective amendments)
and supplements to the Registration Statement (and to the extent necessary
additional registration statements, which shall be deemed to constitute part of
the Registration Statement for all purposes hereof) and the prospectus used in
connection with the Registration Statement, which prospectus is to be filed
pursuant to Rule 424 promulgated under the Securities Act, as may be necessary
to keep the Registration Statement effective and available for resales of all of
the Registrable Securities at all times during the Registration Period, and,
during such period, comply with the provisions of the Securities Act.
 
(iii)  The Company shall promptly furnish to each Investor, without charge, (i)
upon request, after the same is prepared and filed with the SEC, a reasonable
number of copies of the Registration Statement and any amendment(s) and
supplement(s) thereto, including, if so requested, the financial statements and
schedules filed therewith, all documents incorporated therein by reference, all
exhibits and each preliminary prospectus, (ii) upon request, upon the
effectiveness of the Registration Statement, two (2) copies of the prospectus
included in the Registration Statement and all amendments and supplements
thereto (or such other number of copies as such Investor may reasonably request
from time to time), and (iii) such other documents, including, without
limitation, copies of any preliminary or final prospectus, as such Investor may
reasonably request from time to time in order to facilitate the disposition of
the Registrable Securities owned by such Investor.
 
(iv)  The Company shall use its reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by the Registration
Statement under such other securities or "blue sky" laws of jurisdictions in the
United States as shall be reasonably appropriate for the distribution of the
Registrable Securities covered by the Registration Statement, (ii) prepare and
file in those jurisdictions, such amendments (including, without limitation,
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, the Company shall not be required in connection therewith or
as a condition thereto to (x) qualify to do business in any jurisdiction where
it would not otherwise be required to qualify but for this Section 4.5(d)(iv),
(y) subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction.  The Company
shall promptly notify each Investor who holds Registrable Securities of the
receipt by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or "blue sky" laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.  Without limiting the foregoing, for so long as the
principal trading is not a United States national securities exchange, the
Company shall file all necessary reports, at its expense, to publish all
information so as to have available "current public information" in Standard &
Poor's Corporation Records (or successor thereto) or Mergent's Manual (or
successor thereto) for state "blue sky" exemption purposes.
 
(v)  The Company shall notify each Investor in writing of the happening of any
event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in the Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, non-public information regarding the Company or any of its
Subsidiaries), and, subject to Section 4.5(d)(xi), promptly prepare a supplement
or amendment to the Registration Statement and such prospectus contained therein
to correct such untrue statement or omission and, upon request by any Investor,
deliver two (2) copies of such supplement or amendment to such Investor (or such
other number of copies as such Investor may reasonably request).  If the Company
receives SEC comments which challenge the right of an Investor to have its
Registrable Securities included in the Registration Statement without being
deemed an underwriter thereunder, the Company shall, in discussions with and
responses to the SEC, use its reasonable best efforts and time to cause as many
Registrable Securities as possible to be included in the Registration Statement
without characterizing any Investor as an underwriter and in such regard use its
reasonable best efforts to cause the SEC to permit the affected Investors or
their respective counsel to reasonably participate in SEC conversations on such
issue together with Company counsel, and timely convey relevant information
concerning such issue with the affected Investors or their respective counsel.
In no event may the Company name any Investor as an underwriter without such
Investor's prior written consent; provided, however, that if, after the Company
complies with its covenants contained in this Section 4.5(d)(v), the SEC
requires that such Investor be named an underwriter and such Investor refuses to
promptly deliver its written consent to be so named, then the Company may
exclude such Investor and such Investor's Registrable Securities from the
Registration Statement, and such Investor's Ordinary Shares and Warrant Shares
acquired under this Agreement shall be deemed to no longer be Registrable
Securities, irrespective of the definition of "Registrable Securities" contained
in this Agreement.
 
27

--------------------------------------------------------------------------------

(vi)  The Company shall (i) use reasonable best efforts to prevent the issuance
of any stop order or other suspension of effectiveness of the Registration
Statement or the use of any prospectus contained therein, or the suspension of
the qualification, or the loss of an exemption from qualification, of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension as
soon as reasonably practicable and (ii) notify each Investor who holds
Registrable Securities of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.
 
(vii)  Without limiting any obligation of the Company under this Agreement, the
Company shall use its reasonable best efforts either to (i) cause all of the
Registrable Securities to be listed on each securities exchange on which
securities of the same class or series issued by the Company are then listed, if
any, if the listing of such Registrable Securities is then permitted under the
rules of such exchange, or (ii) secure designation and quotation of all of the
Registrable Securities on the applicable over the counter market.
 
(viii)  The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (subject to applicable securities laws,
not bearing any restrictive legend) representing the Registrable Securities to
be offered pursuant to the Registration Statement and enable such certificates
to be in such denominations or amounts (as the case may be) as the Investors may
reasonably request from time to time and registered in such names as the
Investors may request.
 
(ix)  The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Company’s fiscal quarter next following the effective date of the Registration
Statement.
 
(x)  The Company shall otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC in connection with the
Registration Statement.
 
28

--------------------------------------------------------------------------------

(xi)  Notwithstanding anything to the contrary herein (but subject to the last
sentence of this Section 4.5(d)(xi)), at any time after the date on which the
Registration Statement is declared effective by the SEC, the Company may delay
the disclosure of material, non-public information concerning the Company or any
of its Subsidiaries, the disclosure of which at the time is not, in the good
faith opinion of the Company Board or any named executive officer of the
Company, in the best interest of the Company or otherwise required by law or
under this Agreement (a "Grace Period"); provided that the Company shall
promptly notify the Investors in writing of the (i) existence of material,
non-public information giving rise to a Grace Period (provided that in each such
notice the Company shall not disclose the content of such material, non-public
information to any of the Investors) and the date on which such Grace Period
will begin and (ii) date on which such Grace Period ends; and, provided,
further, that (A) no Grace Period shall exceed thirty (30) consecutive days, (B)
during any three hundred sixty five (365) day period, such Grace Periods shall
not exceed an aggregate of sixty (60) days, and (C) the first day of any Grace
Period must be at least ten (10) Business Days after the last day of any prior
Grace Period (each Grace Period that satisfies all of the requirements of this
Section 4.5(d)(xi) being referred to as an "Allowable Grace Period").  For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the Investors receive the notice referred to
in clause and shall end on the date referred to in such notice.  Notwithstanding
anything to the contrary contained in this Section 4.5(d)(xi), the Company shall
cause its transfer agent to deliver unlegended Ordinary Shares to a transferee
of an Investor in accordance with the terms of this Agreement in connection with
any sale of Registrable Securities with respect to which such Investor has
entered into a contract for sale, and delivered a copy of the prospectus
included as part of the Registration Statement to the extent applicable, prior
to such Investor's receipt of the notice of a Grace Period and for which the
Investor has not yet settled.
 
(e) Obligations of the Investors.  Each Investor shall furnish to the Company
such information regarding itself, the Registrable Securities held by it, and
the intended method of disposition of such securities as the Company shall
reasonably request and as shall be required in connection with the registration
of the Registrable Securities.  Each Investor, by such Investor’s acceptance of
the Registrable Securities, agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of the
Registration Statement, unless such Investor has notified the Company in writing
of such Investor’s election to exclude all of such Investor’s Registrable
Securities from the Registration Statement.
 
(f) Expenses of Registration.  All expenses incurred in connection with the
Registration Statement, excluding underwriters’ discounts and commissions, but
including without limitation all registration, filing and qualification fees,
word processing, duplicating, printers’ and accounting fees, stock exchange
fees, messenger and delivery expenses, all fees and expenses of complying with
state securities or blue sky laws and the fees and disbursements of counsel for
the Company shall be paid by the Company.
 
4.6           Prohibitions on Dividends, Etc.  Except as expressly contemplated
by this Agreement, on or prior to the Closing Date, the Company shall not
authorize, approve, or effect, or set a record date for, any (i) share dividend,
share split, share combination, recapitalization or similar event with respect
to the Ordinary Shares, (ii) any dividend or distribution (of cash, securities
or other assets) on the Ordinary Shares, (iii) any offering, issuance or sale of
any Ordinary Shares or Options, Convertible Securities, or (iv) other action of
a type that would have resulted in any adjustment of any of the terms of the
Warrants if the Warrants were then to have been outstanding.
 
29

--------------------------------------------------------------------------------

4.7            Subsequent Equity Sales.
 
(a) From the date hereof until the later of (i) the 90th day following the date
on which the Registration Statement is declared effective by the SEC and (ii)
September 30, 2017, neither the Company nor its Subsidiary shall issue, enter
into any agreement to issue or announce the issuance or proposed issuance of any
Ordinary Shares, Options or Convertible Securities.
 
(b) From the date hereof until the one-year anniversary of the date on which the
Registration Statement is declared effective by the SEC, the Company shall not
effect or enter into an agreement to effect any issuance by the Company or the
Subsidiary of Ordinary Shares, Options or Convertible Securities (or a
combination of units thereof) involving a Variable Rate Transaction.  “Variable
Rate Transaction” means a transaction in which the Company:  (i) issues or sells
any Convertible Securities or Options that are convertible into, exchangeable or
exercisable for, or include the right to receive, Ordinary Shares either (A) at
a conversion price, exercise price or exchange rate or other price that is based
upon, and/or varies with, the trading prices of or quotations for the Ordinary
Shares at any time after the initial issuance of such Convertible Securities or
Options or (B) with a conversion, exercise or exchange price that is subject to
being reset at some future date after the initial issuance of such Convertible
Securities or Options or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Ordinary Shares; or (ii) enters into, or effects a transaction under, any
agreement, including an equity line of credit or “at-the-market” offering,
whereby the Company may issue securities at a future determined price.
 
(c) Notwithstanding the foregoing, this Section 4.7 shall not apply in respect
of an Exempted Issuance or the Subsequent Financing; provided, that, with
respect to the Subsequent Financing, this Section 4.7 shall apply on and after
the earlier of (i) the date on which the Registration Statement is initially
filed with the SEC and (ii) the Filing Deadline.
 
4.8           Satisfaction of Closing Conditions.  The Company shall use its
reasonable best efforts to timely satisfy each of the conditions to be satisfied
by it as provided in Section 5.1 of this Agreement. Without limiting the
foregoing, the Company shall use its reasonable best efforts, and shall cause
its Affiliates to use their reasonable best efforts, to, take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary to
consummate the Qualified Public Transaction as promptly as reasonably possible
following the date of this Agreement.
 
4.9           Public Disclosure.  Not later than the fourth (4th) Business Day
following the Closing Date, the Company shall file with the SEC a Current Report
on Form 8-K (the “Closing Form 8-K”), describing the terms of the transactions
contemplated by the Transaction Documents, as required pursuant to applicable
SEC rules and regulations, including as exhibits to the Closing Form 8-K a copy
this Agreement and the form of Warrant, and including all “Form 10 information”
and other information required to be included therein.  The Closing Form 8-K
shall include all information that constitutes, or the Company reasonably
believes constitutes, material non-public- information that has been provided to
the Investors on or prior to the Closing Date.  The Company shall not, and shall
cause each of its Affiliates and its and each of their respective officers,
directors, employees and agents not to, intentionally provide any Investor with
any material nonpublic information regarding the Company or the Subsidiary from
and after the filing of the Closing Form 8-K with the SEC without the express
prior written consent of such Investor.
 
30

--------------------------------------------------------------------------------

4.10         Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
which shall be disclosed pursuant to Section 4.9, the Company covenants and
agrees that neither it, nor any other Person acting on its behalf will provide
any Investor or its agents or counsel with any information that constitutes, or
the Company reasonably believes constitutes, material non-public information,
unless prior thereto such Investor shall have consented to the receipt of such
information and agreed with the Company to keep such information confidential. 
The Company understands and confirms that each Investor shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.  To
the extent that the Company delivers any material, non-public information to an
Investor without such Investor’s consent, the Company hereby covenants and
agrees that such purchaser shall not have any duty of confidentiality to the
Company, its Subsidiary or any of their respective officers, directors, agents,
employees or Affiliates, or a duty to the Company or its Subsidiary or any of
their respective officers, directors, agents, employees or Affiliates not to
trade on the basis of, such material, non-public information, provided that such
Investor shall remain subject to applicable law. To the extent that any notice
provided pursuant to any Transaction Document constitutes, or contains,
material, non-public information regarding the Company or its Subsidiary, the
Company shall simultaneously file or furnish such notice with the SEC pursuant
to a Current Report on Form 8-K.  The Company understands and confirms that each
Investor shall be relying on the foregoing covenant in effecting transactions in
securities of the Company.
 
4.11         Listing of Ordinary Shares; DTC. The Company hereby agrees to use
reasonable best efforts to maintain the listing or quotation of the Ordinary
Shares on the Trading Market on which it is currently listed, and concurrently
with the Closing, the Company shall apply to list or quote all of the Shares and
Warrant Shares on such Trading Market and promptly secure the listing of all of
the Shares and Warrant Shares on such Trading Market. The Company further
agrees, if the Company applies to have the Ordinary Shares traded on any other
Trading Market, it will then include in such application all of the Shares and
Warrant Shares, and will take such other action as is necessary to cause all of
the Shares and Warrant Shares to be listed or quoted on such other Trading
Market as promptly as possible.  The Company will then take all action
reasonably necessary to continue the listing or quotation and trading of its
Ordinary Shares on a Trading Market and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the applicable Trading Market. The Company agrees to maintain the eligibility of
the Ordinary Shares for electronic transfer through DTC, including by timely
payment of fees to DTC in connection with such electronic transfer.
 
4.12         Registration Under Section 12; Maintenance of Reporting Status.
 
(a) If the Ordinary Shares are not registered under Section 12(b) or 12(g) of
the Exchange Act on the Closing Date, then the Company agrees to cause the
Ordinary Shares to be registered under Section 12(g) of the Exchange Act on or
before the 60th calendar day following the Closing Date. From such registration
until the earliest of the time that (i) no Investor owns any Purchased
Securities or (ii) the Warrants shall have expired, the Company covenants to
maintain the registration of the Ordinary Shares under Section 12(b) or 12(g) of
the Exchange Act (the “Reporting Period”).
 
31

--------------------------------------------------------------------------------

(b) From the Closing Date through the end of the Reporting Period, the Company
(i) shall not terminate its status as an issuer required to file reports under
the Exchange Act, even if the securities laws would otherwise permit any such
termination, (ii) shall make and keep public information available, as those
terms are understood and defined in Rule 144, (iii) shall timely file with the
SEC all reports and other documents required to be filed by the Company under
the Exchange Act, and (iv) shall furnish to each Investor so long as such
Investor owns Registrable Securities, promptly upon request a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company (other than correspondence with the SEC and
any document for which confidential treatment is sought), and (v) such other
information as may be reasonably requested to permit the Investors to sell such
securities pursuant to Rule 144.
 
4.13         Reservation of Ordinary Shares. As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of Ordinary Shares for the
purpose of enabling the Company to issue all of the Shares pursuant to this
Agreement and all of the Warrant Shares pursuant to any exercise of the
Warrants.
 
ARTICLE IV.
CONDITIONS
 
5.1           Conditions Precedent to the Obligations of the Investors.  The
obligation of each Investor to acquire Units at the Closing is subject to the
satisfaction, unless waived in writing by such Investor, at or before the
Closing, of each of the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of the
Company contained herein:  (i) that are qualified by materiality or Material
Adverse Effect shall be true and correct in all respects as of the date when
made and as of the Closing Date as though made on and as of the Closing Date
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect and speak as of a specific date, which
shall be true and correct in all respects as of such specified date); and (ii)
that are not qualified by materiality or Material Adverse Effect shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made on and as of the Closing Date (except for those
representations and warranties that are not qualified by materiality or Material
Adverse Effect and speak as of a specific date, which shall be true and correct
in all material respects as of such specified date); provided, that, the
representations and warranties of the Company contained in Sections 3.1(a),
3.1(b), 3.1(c), 3.1(d), 3.1(e), 3.1(f) and 3.1(s) shall be true and correct in
all respects as of the date when made and as of the Closing Date as though made
on and as of the Closing Date (except for those representations and warranties
that speak as of a specific date, which shall be true and correct in all
respects as of such specified date).
 
32

--------------------------------------------------------------------------------

(b) Performance.  The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing.
 
(c) Approvals.  The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the Units
(including all Required Approvals), all of which shall be and remain so long as
necessary in full force and effect.
 
(d) Absence of Litigation. No Proceeding by or before any court or any
governmental body or authority, against the Company or the Subsidiary or
pertaining to the transactions contemplated by this Agreement or their
consummation, shall have been instituted on or before the Closing Date, which
action, suit or proceeding would, if determined adversely, have or reasonably be
expected to result in a Material Adverse Effect.
 
(e) Transaction Documents.  The Company shall have executed each of the
Transaction Documents to which it is a party and delivered the same to the
Investors.
 
(f) No Injunction. No Proceeding shall have been filed and no statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered or promulgated by any court or governmental authority of
competent jurisdiction that prohibits or seeks to prohibit or otherwise
challenges the consummation of any of the transactions contemplated by the
Transaction Documents.
 
(g) Adverse Changes.  Since the execution of this Agreement, no event or series
of events shall have occurred that has had, or would be reasonably like to have,
a Material Adverse Effect.
 
(h) Officer’s Certificate.  The Company shall have delivered to the Investors a
certificate executed by a duly authorized officer of the Company certifying the
fulfillment of the conditions specified in Sections 5.1(a) and 5.1(b).
 
(i) Secretary’s Certificate.  The Company shall have delivered to the Investors
a certificate executed by the secretary of the Company, dated as of the Closing
Date, as to (i) the resolutions adopted by the Company Board approving the
transactions contemplated hereby, (ii) the articles of incorporation (or similar
organizational documents) of the Company, as in effect on the Closing Date,
(iii) the bylaws (or similar governing documents) of the Company, as in effect
on the Closing Date, and (iv) the authority and incumbency of the officers of
the Company executing the Transaction Documents.
 
(j) Qualified Public Transaction.  The Company shall have entered into the
Merger Agreement, and immediately following the Closing, (i) the Company shall
consummate the Qualified Public Transaction in accordance with the Merger
Agreement, (ii) the Public Company shall have assumed (but without releasing the
Company), by written instrument reasonably acceptable to Investors having the
right to acquire a majority of the Units at the Closing all of the Company’s
post-Closing obligations hereunder (including registration and indemnification
obligations), effective immediately following the Closing and the consummation
of the Qualified Public Transaction, in accordance with Section 7.7 hereof, and
(iii) the Public Company shall have assumed the obligations of the Company under
each of the Warrants by issuing a new Warrant of the Public Company, in a form
reasonably acceptable to Investors having the right to acquire a majority of the
Units at the Closing, in accordance with Section 3(a)(iii) of each of the
Warrants.
 
33

--------------------------------------------------------------------------------

(k) Conversion of Preferred Shares and Convertible Notes.  Concurrently with, or
immediately following Closing, all outstanding Series A Preferred Shares and
convertible promissory notes of the Company shall convert into Ordinary Shares,
in each case as set forth on Schedule 3.1(f).
 
(l) Offering Amount.  Investors shall have agreed to purchase an aggregate
number of Purchased Units for an aggregate Total Purchase Price equal to or
greater than the Minimum Offering Amount but equal to or less than the Maximum
Offering Amount.
 
(m)                               Legal Opinion.  Company counsel shall have
delivered to the Investors a legal opinion of Company counsel, addressed to the
Investors, in form and substance reasonable satisfactory to the Investors.
 
                5.2           Conditions Precedent to the Obligations of the
Company.  The obligation of the Company to sell the Units at the Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of the
Investors contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of the
Closing Date (except for those representations and warranties that speak as of a
specific date, which shall be true and correct in all material respects as of
such specified date).
 
(b) Performance. The Investors shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Investors at or prior to the Closing.
 
(c) Approvals.  The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the Units
(including all Required Approvals).
 
(d) Deliverables.  The Investors shall have executed each of the Transaction
Documents to which it is a party and delivered the same to the Company.  The
Investors shall have delivered to the Company those items required by
Section 2.2(b).
 
(e) No Injunction. No Proceeding shall have been filed and no statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered or promulgated by any court or governmental authority of
competent jurisdiction that prohibits or seeks to prohibit or otherwise
challenges the consummation of any of the transactions contemplated by the
Transaction Documents.
 
(f) Offering Amount.  Investors shall have agreed to purchase an aggregate
number of Purchased Units for an aggregate Total Purchase Price equal to or
greater than the Minimum Offering Amount but equal to or less than the Maximum
Offering Amount.
 
34

--------------------------------------------------------------------------------

ARTICLE V.
INDEMNIFICATION
 
6.1           Indemnification.
 
(a) To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor and each of its directors,
officers, shareholders, members, partners, employees, agents, advisors and
representatives and each Person, if any, who controls such Investor within the
meaning of the Securities Act or the Exchange Act and each of the directors,
officers, shareholders, members, partners, employees, agents, advisors,
representatives of such controlling Persons (each, an “Indemnified Person”),
against any losses, obligations, claims, damages, liabilities, contingencies,
judgments, fines, penalties, charges, costs (including, without limitation,
court costs, reasonable attorneys’ fees and costs of defense and investigation),
amounts paid in settlement or expenses, joint or several (collectively,
“Claims”),  incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened in writing (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any breach of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or made by any Person in the Merger Agreement,
(ii) any untrue statement or alleged untrue statement of a material fact in the
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (iii) any untrue statement or alleged untrue statement
of a material fact contained in the any prospectus (preliminary, final,
free-writing or otherwise) or any amendment or supplement thereto, or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, or (iv) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to the Registration Statement (the matters in the foregoing
clauses (i) through (iv) being, collectively, “Violations”).  Subject to
Section 6.1(c), the Company shall reimburse the Indemnified Persons for any
legal fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim.  Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6.1(a):  (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
for such Indemnified Person expressly for use in connection with the preparation
of, or inclusion in, the Registration Statement or any such amendment thereof or
supplement thereto; and (ii) shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld, conditioned or
delayed.  Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of any of the Registrable Securities by any of the Investors.
 
35

--------------------------------------------------------------------------------

(b) In connection with the Registration Statement, each Investor agrees to
severally and not jointly indemnify, hold harmless and defend, to the same
extent and in the same manner as is set forth in Section 6.1(a), the Company,
and each of its directors and officers and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Ac (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case, to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor expressly for use in
connection with the preparation of, or inclusion in, the Registration Statement
or any such amendment thereof or supplement thereto; and, subject to
Section 6.1(c) and the below provisos in this Section 6.1(b), such Investor will
reimburse an Indemnified Party any legal or other expenses reasonably incurred
by such Indemnified Party in connection with investigating or defending any such
Claim; provided, however, the indemnity agreement contained in this
Section 6.1(b) and the agreement with respect to contribution contained in
Section 6.2 shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of such Investor, which
consent shall not be unreasonably withheld or delayed’ provided, further, that
such Investor shall be liable under this Section 6.1(b) for only that amount of
a Claim or Indemnified Damages as does not exceed the net proceeds to such
Investor as a result of the applicable sale of Registrable Securities pursuant
to the Registration Statement.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such Indemnified
Party and shall survive the transfer of any of the Registrable Securities by any
of the Investors.
 
(c) Promptly after receipt by an Indemnified Person or Indemnified Party (as the
case may be) under this Section 6.1 of notice of the commencement of any action
or proceeding (including, without limitation, any governmental action or
proceeding) involving a Claim, such Indemnified Person or Indemnified Party (as
the case may be) shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6.1, deliver to the applicable
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party (as the case may be); provided, however, an Indemnified
Person or Indemnified Party (as the case may be) shall have the right to retain
its own counsel with the fees and expenses of such counsel to be paid by the
indemnifying party if:  (i) the indemnifying party has agreed in writing to pay
such fees and expenses; (ii) the indemnifying party shall have failed promptly
to assume the defense of such Claim and to employ counsel reasonably
satisfactory to such Indemnified Person or Indemnified Party (as the case may
be) in any such Claim; or (iii) the named parties to any such Claim (including,
without limitation, any impleaded parties) include both such Indemnified Person
or Indemnified Party (as the case may be) and the indemnifying party, and such
Indemnified Person or such Indemnified Party (as the case may be) shall have
been advised by counsel that a conflict of interest is likely to exist if the
same counsel were to represent such Indemnified Person or such Indemnified Party
and the indemnifying party (in which case, if such Indemnified Person or such
Indemnified Party (as the case may be) notifies the indemnifying party in
writing that it elects to employ separate counsel at the expense of the
indemnifying party, then the indemnifying party shall not have the right to
assume the defense thereof and such counsel shall be at the expense of the
Indemnifying Party); provided further that in the case of clause (iii) above the
indemnifying party shall not be responsible for the reasonable fees and expenses
of more than one (1) separate legal counsel for such Indemnified Person or
Indemnified Party (as the case may be).  The Indemnified Party or Indemnified
Person (as the case may be) shall reasonably cooperate with the indemnifying
party in connection with any negotiation or defense of any such action or Claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Party or Indemnified Person
(as the case may be) which relates to such action or Claim.  The indemnifying
party shall keep the Indemnified Party or Indemnified Person (as the case may
be) reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent; provided, however, the indemnifying party shall not
unreasonably withhold, delay or condition its consent.  No indemnifying party
shall, without the prior written consent of the Indemnified Party or Indemnified
Person (as the case may be), consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person (as the case may be) of a release from all liability in
respect to such Claim or litigation, and such settlement shall not include any
admission as to fault on the part of the Indemnified Party.  , firms or
corporations relating to the matter for which indemnification has been made. 
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party (as the case may be) under this Section 6.1, except to the extent that the
indemnifying party is materially and adversely prejudiced in its ability to
defend such action.
 
36

--------------------------------------------------------------------------------

(d) The indemnity and contribution agreements contained herein shall be in
addition to (i) any cause of action or similar right of the Indemnified Party or
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities to which the indemnifying party may be subject pursuant to the law.
 
6.2           Contribution.  To the extent any indemnification by an
indemnifying party is prohibited or limited by law, the indemnifying party
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 6.1 to the fullest extent permitted by
law; provided, however:  (i) no contribution shall be made under circumstances
where the maker would not have been liable for indemnification under the fault
standards set forth in Section 6.1; (ii) no Person involved in the sale of
Registrable Securities which Person is guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) in connection with
such sale shall be entitled to contribution from any Person involved in such
sale of Registrable Securities who was not guilty of fraudulent
misrepresentation; and (iii) contribution by any seller of Registrable
Securities shall be limited in amount to the amount of net proceeds received by
such seller from the applicable sale of such Registrable Securities pursuant to
the Registration Statement.  Notwithstanding the provisions of this Section 6.2,
no Investor shall be required to contribute, in the aggregate, any amount in
excess of the amount by which the net proceeds actually received by such
Investor from the applicable sale of the Registrable Securities subject to the
Claim exceeds the amount of any damages that such Investor has otherwise been
required to pay, or would otherwise be required to pay, under Section 6.1(b), by
reason of such untrue or alleged untrue statement or omission or alleged
omission.
 
37

--------------------------------------------------------------------------------

ARTICLE VI.
MISCELLANEOUS
 
7.1 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
7.2 Termination.  This Agreement shall automatically terminate if the Closing
has not been consummated on or prior to December 31, 2016 (the “Outside Date”);
u, that no such termination will affect the right of any party to sue for any
breach by the other party (or parties).
 
7.3 Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the applicable Units.
 
7.4 Entire Agreement; Further Assurances.  The Transaction Documents, together
with the Exhibits, Annexes and Schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.  At or after the Closing, and without further
consideration, the Company and the Investors will execute and deliver to the
Investors such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.
 
7.5                Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section 7.5
prior to 6:30 p.m. (New York City time) on a Business Day (subject to the
sender’s receipt of good transmission, in the case of a facsimile, or the
absence of a message back to the sender of undeliverability, in the case of
email), (b) the next Business Day after the date of transmission, if such notice
or communication is delivered via facsimile or email at the facsimile number or
email address specified in this Section 7.5 on a day that is not a Business Day
or later than 6:30 p.m. (New York City time) on any Business Day, (c) the
Business Day following the date of deposit with a nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given.  The addresses, facsimile numbers and email
addresses for such notices and communications are those set forth on the
signature pages hereof, or such other address or facsimile number as may be
designated in writing hereafter, in the same manner, by any such Person.
 
38

--------------------------------------------------------------------------------

7.6 Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Investors holding or having the
right to acquire a majority of the Units at the time of such amendment or, in
the case of a waiver, by the party against whom enforcement of any such waiver
is sought. No amendment shall be effective to the extent that it does not apply
on the same basis to all of the Investors.  No consideration shall be offered or
paid to any Investor to amend or consent to a waiver or modification or
supplement of any provision of any of the Transaction Documents unless the same
consideration also is offered to all of the Investors.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
7.7 Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
7.8 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors; provided, however this
Agreement shall be assigned to any corporation or association into which the
Company may be merged or converted or with which it may be consolidated, or any
corporation, association or other similar entity resulting from any merger,
conversion or consolidation to which the Company shall be a party without the
execution or filing of any paper with any party hereto or any further act on the
part of any of the parties to this Agreement except where an instrument of
transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding.  Notwithstanding anything to the
contrary contained herein, the Company shall cause this Agreement and all of the
Company's obligations hereunder (including registration and indemnification
obligations) to be assumed by the Public Company (but without releasing the
Company), by written instrument reasonably acceptable to Investors having the
right to acquire a majority of the Units at the Closing, effective immediately
following the Closing and the consummation of the Qualified Public Transaction
(and as a condition thereto), and pursuant to such assumption, all references
herein to the Company, the Ordinary Shares and other securities of the Company
shall, as used with respect to all periods following the Closing, be deemed to
refer to the Public Company, the shares of common stock of the Public Company
and other securities of the Public Company, as applicable.  Prior to the
Closing, any Investor may assign some or all of its rights hereunder without the
consent of the Company; provided that (i) such Investor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of the name and address of such transferee or assignee, and
(iii) such transferee agrees in writing to be bound by the provisions hereof
that apply to the "Investors" (including, at the time of such assignment, the
making, and the truthfulness and accuracy, of all representations and warranties
of an Investor hereunder); provided, further, however, that any such assignment
shall not release such Investor from its obligations hereunder unless such
obligations are assumed by such assignee and the Company has consented to such
assignment and assumption, which consent shall not be unreasonably withheld,
conditioned or delayed.  Any Investor may assign its rights with respect to any
Purchased Securities under this Agreement to any Person to whom such Investor
assigns or transfers such Purchased Securities, provided (i) such transferor
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company after such assignment, (ii)
the Company is furnished with written notice of the name and address of such
transferee or assignee, (iii) following such transfer or assignment, the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act and applicable state securities laws, (iv) such transferee
agrees in writing to be bound, with respect to the transferred Purchased
Securities, by the provisions hereof that apply to the "Investors" and (v) such
transfer shall have been made in accordance with the applicable requirements of
this Agreement.  Notwithstanding anything to the contrary contained in the
Transaction Documents, any Investor shall be entitled to pledge the Purchased
Securities in connection with a bona fide margin account or other loan or
financing arrangement secured by the Purchased Securities.
 
39

--------------------------------------------------------------------------------

7.9 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than Indemnified Persons and Indemnified Parties who are not
parties to this agreement, who shall be third-party beneficiaries to Article VI.
 
7.10 Governing Law; Venue; Waiver of Jury Trial.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS OF THE STATE OF NEW YORK OR ANY
OTHER JURISDICTION THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK.  THE COMPANY AND INVESTORS HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF
ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR HEREUNDER, IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT,
ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.  THE COMPANY AND INVESTORS HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY.
 
40

--------------------------------------------------------------------------------

7.11 Survival.  Unless this Agreement is terminated under Section 7.2, the
representations and warranties, agreements and covenants contained herein shall
survive indefinitely.
 
7.12 Execution.  This Agreement may be executed in counterparts, all of which
when taken together shall be considered one and the same agreement.  In the
event that any signature is delivered by facsimile transmission or email
attachment, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or email-attached signature page were an
original thereof.
 
7.13 Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
7.14 Independent Nature of Investors’ Obligations and Rights.  The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Documents.  The decision of each Investor to purchase Units pursuant
to this Agreement has been made by such Investor independently of any other
Investor and independently of any information, materials, statements or opinions
as to the business, affairs, operations, assets, properties, liabilities,
results of operations, condition (financial or otherwise) or prospects of the
Company which may have been made or given by any other Investor or by any agent
or employee of any other Investor, and no Investor or any of its agents or
employees shall have any liability to any other Investor (or any other person)
relating to or arising from any such information, materials, statements or
opinions. Nothing contained herein or in any Transaction Document, and no action
taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no other Investor will be acting as agent of
such Investor in connection with monitoring its investment hereunder.  Each
Investor shall be entitled to independently protect and enforce its rights,
including the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any Proceeding for such purpose.
 
41

--------------------------------------------------------------------------------

7.15 Replacement of Securities.  If any certificate or instrument evidencing any
Purchased Securities is mutilated, lost, stolen or destroyed, then the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Purchased Securities, but
without any requirement to post a bond (unless required by the Company’s
transfer agent, in which case the cost of such bond shall be paid by the
Company).
 
7.16 Interpretative Matters.  Unless the context otherwise requires, (i) all
references to Sections, Schedules or Exhibits are to Sections, Schedules or
Exhibits contained in or attached to this Agreement, (ii) each accounting term
not otherwise defined in this Agreement has the meaning assigned to it in
accordance with GAAP, (iii) words in the singular or plural include the singular
and plural and pronouns stated in either the masculine, the feminine or neuter
gender shall include the masculine, feminine and neuter, (iv) the use of the
word “including” in this Agreement shall be by way of example rather than
limitation and (v) the word “or” shall not be exclusive.
 
[SIGNATURE PAGES FOLLOW]
 
42

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed or caused this Securities
Purchase and Registration Rights Agreement to be duly executed by their
respective authorized signatories as of the date first indicated above.
 
 
Advanced Inhalation Therapies Ltd.
 
By: _________________________________
Name: _______________________________
Title: ________________________________


Address for Notice:
________________________
________________________
________________________
 
Facsimile No.: _________________________
Telephone No.: ________________________
Attn: ________________________________


With a copy to:


Greenberg Traurig, P.A.
333 S.E. 2nd Avenue
Suite 4400
Miami, FL 33131


Facsimile No.: 305.961.5756
Telephone No.: 305.579.0756
Attn: Robert L. Grossman and Drew M. Altman

 
[COMPANY SIGNATURE PAGE]
 

--------------------------------------------------------------------------------




INVESTOR SIGNATURE PAGE
 
IN WITNESS WHEREOF, by its execution and delivery of this signature page, the
undersigned Investor hereby joins in and agrees to be bound by the terms and
conditions of that certain Stock Purchase and Registration Rights Agreement
dated as of ___________ __, 2016 (the “Purchase Agreement”), by and among
Advanced Inhalation Therapies Ltd., a company organized under the laws of the
State of Israel, and the Investors (as defined therein), as to the number of
Units set forth below such Investor’s on this signature page, and authorizes
this signature page to be attached to the Purchase Agreement or counterparts
thereof.
 
 
Name of Investor:
_____________________________________________________
 
By: __________________________________________________
Name: ________________________________________________
Title: _________________________________________________


Number of Purchased Units: ________________________________
Address: ______________________________________________
______________________________________________________
______________________________________________________
 
Telephone No.: __________________________________________
Facsimile No.: ___________________________________________
Email Address: __________________________________________
 
Delivery Instructions (if different than above):


c/o: __________________________________________________
Address: ______________________________________________
______________________________________________________


Telephone No.: _________________________________________
Facsimile No. : __________________________________________
Other Special Instructions:_________________________________

 
Exhibits:
A
Instruction Sheet for Investors

A-1
Stock Certificate Questionnaire

A-2
Investor Certificate

B
Form of Warrant




--------------------------------------------------------------------------------

Exhibit A
 
INSTRUCTION SHEET FOR INVESTOR
 
(to be read in conjunction with the entire Securities Purchase and Registration
Rights Agreement)
 
A.
Complete the following items in the Securities Purchase and Registration Rights
Agreement:
 
 
1.
Complete and execute the Investor Signature Page.  The Securities Purchase and
Registration Rights Agreement must be executed by an individual authorized to
bind the Investor.
 
2.
Exhibit A-1 - Stock Certificate Questionnaire:
     
Provide the information requested by the Stock Certificate Questionnaire;
 
 
3
Exhibit A-2 - Investor Certificate:
     
Provide the information requested by the Investor Certificate.
 
 
4.
Return, via facsimile or email, the signed Securities Purchase and Registration
Rights Agreement, including the properly completed Exhibits A-1 and A-2 to:
 
Email: __________________________
   
Facsimile: _______________________
   
Telephone: ______________________
   
Attn: ___________________________
 
 
5.
After completing instruction number four (4) above, deliver the original signed
Securities Purchase and Registration Rights Agreement, including the properly
completed Exhibits  A-1 and A-2 to:
 
   
570 Lexington Ave
11th Floor
New York, NY 10022
Attn:  Amy Cooper
 
B.
Instructions regarding the wire transfer of funds for the purchase of the Units
will be sent by facsimile or email to the Investor by the Company at a later
date.




--------------------------------------------------------------------------------



Exhibit A-1
 
ADVANCED INHALATION THERAPIES LTD.
 
STOCK CERTIFICATE QUESTIONNAIRE
 

 
Please provide us with the following information:
 
 
 
1.
The exact name that the Purchased Securities are to be registered in (this is
the name that will appear on the stock certificate(s)).  You may use a nominee
name if appropriate:
   
____________________________________________
 
2.
The relationship between the Investor in the Purchased Securities and the
Registered Holder listed in response to item 1 above:
 
 
____________________________________________
 
3.
The mailing address, telephone and telecopy number and email address of the
Registered Holder listed in response to item 1 above:
 
 
 
 
 
____________________________________________
 
____________________________________________
 
____________________________________________
 
____________________________________________
       
4.
The Tax Identification Number of the Registered Holder listed in response to
item 1 above:
  ____________________________________________

 

A-1-2

--------------------------------------------------------------------------------

Exhibit A-2
 
ADVANCED INHALATION THERAPIES LTD.
 
CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY,
TRUST, FOUNDATION AND JOINT INVESTORS
 
If the Investor is a corporation, partnership, limited liability company, trust,
pension plan, foundation, joint Investor (other than a married couple) or other
entity, an authorized officer, partner, or trustee must complete, date and sign
this Certificate.
 
CERTIFICATE
 
The undersigned certifies that the representations and responses below are true
and accurate:
 
(a)           The Investor has been duly formed and is validly existing and has
full power and authority to invest in the Company.  The person signing on behalf
of the undersigned has the authority to execute and deliver the Stock Purchase
Agreement on behalf of the Investor and to take other actions with respect
thereto.
 
(b)           Indicate the form of entity of the undersigned:
 
____   Limited Partnership
 
____   General Partnership
 
____   Limited Liability Company
 
____   Corporation
 
____   Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the grantor):
 
________________________________________
(Continue on a separate piece of paper, if necessary.)
 
____   Other type of Trust (indicate type of trust and, for trusts other than
pension trusts, name the grantors and beneficiaries):


________________________________________
(Continue on a separate piece of paper, if necessary.)
 
____   Other form of organization (indicate form of organization
(____________________________________________________________________________).
 
(c)           Indicate the approximate date the undersigned entity was
formed:________________. .
 

--------------------------------------------------------------------------------

(d) In order for the Company to offer and sell the Units in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status.  Please initial each category applicable to you
as an investor in the Company.
 
___
1.
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;
     
___
2.
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;
     
___
3.
An insurance company as defined in Section 2(13) of the Securities Act;
     
___
4.
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;
     
___
5.
A Small Business Investment Company licensed by the U.S.  Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;
     
___
6.
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
     
___
7.
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;
     
___
8.
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;
     
___
9.
Any partnership, limited liability company or corporation or any organization
described in Section 501(c)(3) of the Internal Revenue Code or similar business
trust, not formed for the specific purpose of acquiring the Shares, with total
assets in excess of $5,000,000;

 
A-2-2

--------------------------------------------------------------------------------

 
___
10.
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule  506(b)(2)(ii) of the Exchange Act;
     
___
11.
A “qualified institutional buyer” as defined by Rule 144A under the Securities
Act;
     
___
12.
An entity in which all of the equity owners qualify under any of the above
subparagraphs (or each such equity owner is a natural person who either (i) has
an individual net worth, or joint net worth with such person’s spouse, in excess
of $1,000,000 (exclusive of such person’s primary residence) or (ii) had an
individual income in excess of $200,000 in each of the two most recent years or
joint income with that person’s spouse in excess of $300,000 in each of those
years and has a reasonable expectation of reaching the same income level in the
current year).  If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and, with respect to each equity owner
that is not a natural person, the investor category which each such equity owner
satisfies: 
________________________________________
(Continue on a separate piece of paper, if necessary.)

 
Please set forth in the space provided below the (i) states, if any, in the U.S.
in which you maintained your principal office during the past two years and the
dates during which you maintained your office in each state, and (ii) state(s),
if any, in which you are incorporated or otherwise organized.
 
__________________________________
__________________________________
__________________________________
 

Dated:__________________________, 2016
 
__________________________________
Print Name of Investor
 
__________________________________
Name:
Title:
(Signature and title of authorized officer, partner or trustee)



A-2-3

--------------------------------------------------------------------------------

Exhibit B
 
[Form of Warrant – Attached]
 
 

--------------------------------------------------------------------------------

 






 
 
 